Award affirmed, with costs to the State Industrial Board. Van Kirk, P. J., Davis, Whitmyer and Hill, JJ., concur; Hinman, J., dissents, on the ground that the second accident was not proximately connected with the previous accidental injury, for which the claimant was being medically treated, and that if claimant is to be considered as having been injured in a new accident arising out of and in the course of the employment, while on an errand to the doctor for such medical treatment during working hours, there is no finding that he was paid wages for the time consumed and that the employer directed claimant to go for a treatment during working hours at the employer’s expense for some purpose found to be beneficial to the employer.